Citation Nr: 0014555	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-18 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel


INTRODUCTION

The veteran had active service from November 1974 to December 
1974, and January 1975 to May 1976.  This case comes before 
the Board of Veterans' Appeals (hereinafter Board) on appeal 
from the Department of Veterans Affairs (hereinafter VA) 
regional office in Montgomery, Alabama (hereinafter RO).


FINDINGS OF FACT

1.  The veteran had active service from November 1974 to 
December 1974, and January 1975 to May 1976.  

2.  The Social Security Administration has found the veteran 
was disabled and was unable to perform jobs which exist in 
significant numbers.

3.  The veteran testified that he was unemployable due to his 
disabilities.

4.  On his application for pension benefits, the veteran 
claimed no income.


CONCLUSION OF LAW

The claim of entitlement to nonservice-connected pension 
benefits based on permanent and total disability is well 
grounded.  38 U.S.C.A. §§ 1521, 5107 (West 1991); 38 C.F.R. 
§ 3.3 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C.A. 
§ 5107(a), the VA has a duty to assist only those claimants 
who have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims (hereinafter Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

A claim for nonservice-connected pension benefits is well-
grounded if the following criteria are met:  (1) there is 
evidence of honorable active military service of 90 days or 
more during a period of war (or discharge or release from 
service during a period of war for a service-connected 
disability); (2) there is evidence of permanent and total 
disability productive of unemployability; and (3) there is 
evidence of income that does not exceed the statutory limit.  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); see 
also 38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. § 3.3 (1999).  
For purposes of determining whether a claim is well grounded, 
the supporting evidence is presumed to be true and is not 
subject to weighing.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

In the instant case, the veteran had active service from 
November 1974 to December 1974, and January 1975 to May 1976.  
The Social Security Administration has found the veteran was 
disabled and was unable to perform jobs which exist in 
significant numbers.  The veteran testified at a personal 
hearing before the RO in January 1999, that he was 
unemployable due to his disabilities.  On his application for 
pension benefits received in January 1998, the veteran 
claimed no income.  Accordingly, the veteran's claim of 
entitlement to a permanent and total disability rating for 
pension purposes is well grounded.



ORDER

The claim of entitlement to nonservice-connected pension 
benefits based on permanent and total disability is well 
grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to nonservice-connected 
pension benefits based on permanent and total disability is 
well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Service connection is in effect for dissecting folliculitis, 
back of neck, and a 30 percent disability rating has been 
assigned; additionally, the veteran has nonservice connected 
disorders to include perennial allergic rhinitis, assigned a 
10 percent evaluation, and perirectal abscess, fistulectomy 
tract, and status post amputation of the left 4th toe digit, 
assigned noncompensable evaluations.  However, the Board 
notes medical evidence of record that indicates additional 
disorders that have not been evaluated and considered by the 
RO, to include gastroesophageal reflux disease, chronic 
obstructive pulmonary disorder, and ingrown toenails.  The 
veteran testified at a personal hearing before the RO that he 
also has a back disorder, seizures, ankle disorders and jaw 
problems caused by his dentures.  

Additionally, although the veteran was afforded a VA 
examination in conjunction with his claim the Board does not 
find this examination to be adequate for appellate purposes.  
It appears that the veteran's medical records were not 
available for review.  As such, all available evidence was 
not considered.  Likewise, pertinent facts could neither be 
identified nor evaluated and weighed.  The Court has held 
that the requirement for evaluation of the complete medical 
history of the veteran's condition operated to protect 
veterans against an adverse decision based on a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In West v. Brown, 7 Vet. App. 70 (1994), the 
Court clearly indicated that the necessity of evaluation of 
the complete medical history applied not only to 
adjudicators, but also to examining physicians and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and "frustrates effective judicial review."  The 
Board therefore concludes that an additional VA examination 
is needed to provide an accurate picture of the veteran's 
disability picture.  38 C.F.R. §§ 3.326, 3.327 (1999).

The record indicates that the veteran is in receipt of Social 
Security Administration (hereinafter SSA) disability 
benefits.  Preliminary review of the veteran's claims file 
indicates the evidence used in the SSA award determination 
has yet to be associated with the veteran's VA record.  Since 
such records might be available but not yet associated with 
the veteran's claims file in this case, the RO must request 
complete copies of the SSA records utilized in awarding the 
veteran's benefits.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 370 (1992).

Furthermore, the veteran has indicated that he has been 
treated by the VA medical center in Birmingham, Alabama since 
1981, however the claims file does not indicate that all of 
these records have been requested and obtained.  The file 
contains evidence that VA medical records from 1984 - 1989 
and 1997 - 1998 were requested and associated with the claims 
file; however there is no indication that the veteran's 
complete medical records have been requested and obtained.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to February 
1998, should be obtained and associated 
with the claims file.  Additionally, any 
VA records not already of record 
beginning in 1981 from the VA facility in 
Birmingham, Alabama, should be requested 
and associated with the claims file.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for SSA 
disability benefits as well as all of the 
medical records not already of record 
that were relied upon concerning that 
claim.

3.  Thereafter, the veteran should be 
scheduled for a VA examination for the 
purpose of determining the nature and 
extent of all disorders that may be 
present.  The veteran's specific 
complaints should be noted, and all 
objective findings should be reported in 
detail.  The examination should include 
all indicated tests and studies, to 
include pulmonary function tests and x- 
rays, if determined necessary by the 
examiner.  Any such test should be 
interpreted by the examining physician or 
appropriate specialist.  The examining 
physician should list all diagnoses of 
disabilities and should also express an 
opinion regarding the overall functional 
impairment and effect on employability 
attributable to any disabilities found.  
A comprehensive report of the examination 
should be associated with the veteran's 
claims file.  The claims file must be 
made available to and reviewed by the 
examiner, and such a review should be 
noted in the examination report.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1999).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

6.  The RO should compile a list of all 
of the veteran's disabilities and rate 
them individually and in combination 
pursuant to the VA's SCHEDULE FOR RATING 
DISABILITIES.  38 C.F.R. Part 4 (1999).  
The RO should also state the reasons and 
bases for each disability rating.  The RO 
should be mindful of any regulations that 
have been revised during the course of 
appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991). Should the 
veteran's disabilities not meet the 
objective percentage standards, the RO 
must consider whether there are factors 
particular to this individual case that 
shows that this particular veteran is 
nevertheless unemployable.  38 C.F.R. 
§§ 3.321(b), 4.17(b) (1999); see also Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

7.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 



